DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/07/2021 has been entered. Claims 1- 11 remain pending in the application and claims 12-19 are withdrawn. The applicant’s amendments to the claims have overcome the 35 USC 112(b) rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Stigall et al. (US Patent No. US 10687832).
Regarding claim 1, Stigall teaches An intraluminal ultrasound device (Figure 11, element 10, see column 4 (lines 25-37)), comprising: a flexible elongate member configured to be  the catheter system 10 of the invention generally comprises a multi-component, tubular body 12 having a proximal region 14 and a distal region 15.); 
an ultrasound imaging assembly disposed at the distal portion of the flexible elongate member and configured to obtain imaging data while positioned within the lumen of the patient (Figure 1, element 205, see column 4, lines (25-37) and column 5, lines (16-29), ex: The distal region 15 of the tubular body 12 may include one or more imaging elements 205. When completely surrounding the tubular body 12, the imaging elements 205 provide for circumferential imaging of the body lumen.); and 
a radiating member disposed at the distal portion of the flexible elongate member and in communication with an ultrasound transducer positioned outside of the patient (see column 6 line 44 to column 7 line 3), wherein the radiating member configured to transmit ultrasound energy from the ultrasound transducer within the lumen of the patient to apply an ultrasound therapy (see column 7 lines 15 to 37 and column 8 lines 8 to 24) , wherein the radiating member is coaxially disposed around the flexible elongate member along a longitudinal axis of the flexible elongate members adjacent to the imaging assembly (Figure 4, elements 42 (radiating members), 41 (inner core), and 202 (imaging member), Col 6, line 44 to col 7, line 3 and col 7, lines 43-53).



Regarding claim 3, Stigall teaches The device of claim 1, wherein the ultrasound imaging assembly is configured to emit ultrasound energy at a frequency range between 10 MHz and 70 MHz (see column 20, lines 41-55). 

Regarding claim 4, Stigall teaches The device of claim 1, further comprising: the ultrasound transducer, wherein the radiating member is mechanically and acoustically coupled to the ultrasound transducer (see column 8, lines 8-24).

Regarding claim 5, Stigall teaches The device of claim 1, wherein the radiating member is configured to emit ultrasound energy at a frequency range between 1 KHz and 5 MHz (see column 10, lines 7-14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US Patent No. US 10687832) in view of Tran et al. (US Pub No. US2014/0088630).

Regarding claim 6, Stigall teaches the device of claim 1, wherein the radiating member (see column 6, line 44 to column 17 line 3) comprises a circumferential band configured to emit the ultrasound energy.
However, Stigall fails to explicitly teach a circumferential band configured to emit the ultrasound energy.
Tran teaches a circumferential band configured to emit the ultrasound energy (Figure 2, element 110, see paragraphs 0030-0031, ex: the ablation transducers 110 may include a number of transducers (two, three, four, or more) spaced about the circumference of the elongate shaft 102. ablation transducers 110 may have a first radiating surface, a second radiating surface, and a perimeter surface extending around the outer edge of the ablation transducer 110.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall to incorporate the teachings of Tran to provide a circumferential band configured to emit the ultrasound energy. 

Regarding claim 7, Stigall teaches The device of claim 6, wherein the radiating member (see column 6, line 44 to column 17 line 3) comprises a plurality of circumferential bands spaced apart along a longitudinal axis of the flexible elongate member.
However Stigall fails to explicitly teach a plurality of circumferential bands spaced apart along a longitudinal axis of the flexible elongate member.
Tran teaches a plurality of circumferential bands spaced apart along a longitudinal axis of the flexible elongate member (Figure 2, element 110, see paragraphs 0030-0031, ex: the ablation transducers 110 may include a number of transducers (two, three, four, or more) spaced about the circumference of the elongate shaft 102. It is further contemplated that the ablation transducers 110 may comprise a plurality of longitudinally spaced transducers. Ablation transducers 110 may have a first radiating surface, a second radiating surface, and a perimeter surface extending around the outer edge of the ablation transducer 110.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall to incorporate the teachings of Tran to provide a plurality of circumferential bands spaced apart along a longitudinal axis of the flexible elongate member. This modification will allow treating multiple circumferential locations about the body lumen simultaneously.


However Stigall fails to explicitly teach a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands.
Tran teaches a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands (see paragraph 0033, ex: the transducers 110 may be bonded or otherwise attached to the elongate shaft 102.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall to incorporate the teachings of Tran to provide a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands. This modification will help in insuring the attachment of the circumferential bands to the elongated member. 

Regarding claim 9, Stigall teaches The device of claim 8, wherein the radiating member further comprises (see column 6, line 44 to column 17 line 3) a plurality of connecting members extending longitudinally between the consecutive circumferential bands of the plurality of circumferential bands.
However, Stigall fails to explicitly teach a plurality of connecting members extending longitudinally between the consecutive circumferential bands of the plurality of circumferential bands. 

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall to incorporate the teachings of Tran to provide a plurality of connecting members extending longitudinally between the consecutive circumferential bands of the plurality of circumferential bands. This modification will help in insuring the attachment of the circumferential bands to the elongated member. 

Regarding claim 10, Stigall teaches The device of claim 8, however he failed to explicitly teach wherein the connecting member comprises a plurality of notches.
Tran teaches the connecting member comprises a plurality of notches (see paragraphs 0033 and 0051, ex: the elongate shaft 102 may be formed with grooves or recesses in an outer surface thereof. The recesses may be sized and shaped to receive the transducers 110. For example, the ablation transducers 110 may be disposed within the recess such that a first surface contacts the outer surface of the elongate shaft 102 and a second surface is directed towards a desired treatment region. However, it is contemplated that the transducers 110 may be affixed to the elongate shaft in any manner desired).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall to incorporate the teachings of Tran to provide the connecting member comprises a plurality of notches. This 

Regarding claim 11, Stigall teaches The device of claim 10, however, he failed to explicitly teach wherein plurality of notches are disposed on opposing first and second sides of the connecting member. 
Tran teaches plurality of notches are disposed on opposing first and second sides of the connecting member (see paragraphs 0033 and 0051).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall to incorporate the teachings of Tran to provide plurality of notches are disposed on opposing first and second sides of the connecting member. This modification will help in insuring the attachment of the circumferential bands to the elongated member. 
Response to Arguments
Applicant’s arguments, see Remarks, filed on 05/07/2021, with respect to 35 USC 112(b) rejection have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 5 has been withdrawn. 
Applicant's arguments filed on 05/07/2021 have been fully considered but they are not persuasive. Regarding the applicant’s argument in remarks (page 6) regarding the prior art, the applicant argued that the prior art does not teach a radiating member disposed around or about the flexible elongated member along a longitudinal axis of the flexible member and adjacent to the imaging assembly.
The prior art teaches radiating members (element 42 shown in figure four of the prior art) disposed about the elongated member (element 41, figure 4) along a longitudinal axis (y axis in figure 4) and adjacent to the imaging assembly (imaging member 202 in figure 4). Therefore, the prior art teaches the described elements.
Applicant's arguments filed on 05/07/2021 have been fully considered but they are not persuasive. The applicant’s argument regarding claim 6 in remarks (page 8) are not persuasive. The prior art (Tran) was cited because it teaches a circumferential band not a radiating member because Stigall teaches a radiating member but failed to teach the circumferential band.
Applicant's arguments filed on 05/07/2021 have been fully considered but they are not persuasive. Applicant’s request for rejoinder is rejected because the claims are still drawn to an ultrasound device and an ultrasound method, and thus are properly restricted.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793    

/JOSEPH M SANTOS RODRIGUEZ/             Primary Examiner, Art Unit 3793